Exhibit For more information contact:Jerry Mueller, Senior Vice President (314) 512-7251Ann Marie Mayuga, AMM Communications (314) 485-9499 ENTERPRISE FINANCIAL REPORTS SECOND QUARTER 2010 RESULTS Pre-tax, pre-provision operating earnings of $9.7 million, up 15% over prior year Net income of $737,000; earnings per share $0.01 after preferred dividends Non-performing loans reduced by 17% in second quarter Core deposits up 13% over prior year, demand deposits up 23% Wealth management revenue up 67% year-over-year Arizona assets grow to $300 million with asset purchase from FDIC St. Louis, July 20, 2010. Enterprise Financial Services Corp (NASDAQ: EFSC) reported net income of $737,000 for the quarter ended June 30, 2010 compared to net income of $39,000 from continuing operations for the prior year period. After deducting dividends on preferred stock, the Company reported net income of $0.01 per fully diluted share for the second quarter of 2010 compared to a net loss from continuing operations of $0.03 per share for the second quarter of 2009. Second quarter results included $9.0 million in loan loss provision, roughly equivalent to the prior year period, and 35% lower than the linked first quarter provision. Pre-tax, pre-provision operating earnings were $9.7 million in the second quarter of 2010, 15% higher than the comparable period in 2009 and 7% higher than the first quarter of 2010. Pre-tax, pre-provision income from continuing operations, which is a non-GAAP (Generally Accepted Accounting Principles) financial measure, is presented because the Company believes adjusting its results to exclude discontinued operations, loan loss provision expense, impairment charges, special FDIC assessments and unusual gains or losses provides shareholders with a more comparable basis for evaluating period-to-period operating results. A schedule reconciling GAAP pre-tax income (loss) to pre-tax, pre-provision income from continuing operations is provided in the attached tables. Peter Benoist, President and Chief Executive Officer of Enterprise Financial, commented, “Core operating earnings rose again in the second quarter, with higher wealth management revenues bolstering stable net interest income. Our pre-tax, pre-provision operating earnings were 15% higher than a year ago, reflecting our ability to drive down funding costs and increase net interest income while controlling noninterest expense growth.” “At the same time, we are identifying opportunities in the Arizona market to grow our franchise and earnings base,” said Benoist. “The purchase of Arizona assets from the FDIC earlier this month represents a significant advancement of our Arizona expansion strategy, adding clients and building our asset base there to $300 million. We expect that transaction to add $0.15 to $0.20 per share in this calendar year.” - 1 - Benoist concluded, “With regard to asset quality, we reported significant declines in both non-performing loans and losses compared to the first quarter. However, we continue to remain cautious in this uncertain economy and recorded provision expense in excess of charge-offs for the quarter and increased reserves to 97% of non-performing loans. We do not foresee a rapid turnaround in the credit environment, particularly in light of the continued weak real estate markets.” Banking Line of Business Deposits and LiquidityThe Company has significantly improved its deposit mix over the past year. Core deposits, which exclude brokered CDs and include CDARS deposits, increased 13% from the second quarter of 2009 to the second quarter of 2010. CDARS deposits represent $157 million of the core deposits. Brokered CDs have been reduced by 57% over the prior year period and at June 30, 2010 represented only 6% of total deposits. Noninterest bearing demand deposits increased 23% from the second quarter of 2009 and represented 16% of total deposits at June 30, 2010, up from 14% at June 30, 2009. On a linked quarter basis, total deposits decreased 4%, or $82 million, as the Company continued to focus on lowering its funding costs by shedding $117 million in higher-cost CDs that were not tied to client relationships. LoansPortfolio loans decreased $132 million, or 6%, from a year ago, excluding the effects of derecognizing $231 million in loan participations in the second quarter of 2009. On a linked quarter basis, portfolio loans declined less than 2% as loan payoffs and paydowns offset new loans. The Company continues to pursue high quality lending relationships, funding $130 million in new loans and advances during the second quarter. Approximately $333 million, or 19%, of the Company’s total loan portfolio represented real estate that was “owner-occupied” by commercial and industrial businesses.
